Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 18, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
During the fall of 1993, claimant was on a leave of absence from her job as a hospital admissions clerk. Although scheduled to return to work in December 1993, claimant was unable to secure child care and resigned after her employer would not temporarily adjust her work schedule to accommodate her child-care needs. Prior to resigning, claimant neither requested an extension of her leave of absence nor contacted her union. Under these circumstances, we conclude that the decision of the Unemployment Insurance Appeal Board finding that claimant engaged- in conduct which disqualified her from receiving unemployment insurance benefits is supported by substantial evidence (see generally, Matter of Larkin [Sweeney], 235 AD2d *691869; Matter of Ikehara [Hudacs], 196 AD2d 911, 912; Matter of Kormendi [Levine], 51 AD2d 826). Accordingly, the Board’s decision must be affirmed.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.